 

Exhibit 10.3

RESTRICTED STOCK AWARD AGREEMENT
(Outside Director Award)


THIS RESTRICTED STOCK AGREEMENT (the “Agreement”), is made effective as of the
date set forth on the signature page (the “Signature Page”) attached hereto (the
“Date of Grant”), between SeaWorld Entertainment, Inc., a Delaware corporation
(the “Company”), and the participant identified on the Signature Page attached
hereto (the “Participant”).

R E C I T A L S:

WHEREAS, the Company has adopted the SeaWorld Entertainment, Inc. 2013 Omnibus
Incentive Plan (the “Plan”), the terms of which Plan are incorporated herein by
reference and made a part of this Agreement, and capitalized terms not otherwise
defined herein shall have the same meanings as in the Plan; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the restricted stock award provided
for herein (the “Restricted Stock Award”) to the Participant pursuant to the
Company’s Outside Director Compensation Policy (as amended and/or restated from
time to time, the “Outside Director Policy”), the Plan and the terms set forth
herein;

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1.The Restricted Shares.  

(a)Subject to the terms and conditions of the Plan and the additional terms and
conditions set forth in this Agreement, the Company hereby grants to the
Participant a Restricted Stock Award consisting of a number of shares of Common
Stock (the “Shares” and such Shares subject to the vesting and other
restrictions contained in this Agreement, the “Restricted Shares”) set forth on
the Signature Page. The Restricted Shares shall vest and become nonforfeitable
in accordance with Section 2 hereof.  

2.Vesting of the Restricted Shares.

(a)Subject to the Participant’s continued employment with the Company, 100% of
the Restricted Shares shall vest and become nonforfeitable on the Vesting
Reference Date (as defined below).  Notwithstanding the foregoing, immediately
prior to and following the occurrence of a Change in Control that occurs prior
to the date of termination of Participant’s employment with the Company and its
subsidiaries for any reason (such date, a “Termination Date”), all of the
Restricted Shares, to the extent then unvested, shall vest and become
nonforfeitable.  For purposes of this paragraph, “Vesting Reference Date” means
the day before the next Annual Stockholders Meeting of the Company occurring
after the Date of Grant.

(b)Termination of Employment. If the Participant’s employment with the Company
is terminated for any reason, the Restricted Shares shall, to the extent not
then vested or previously forfeited, immediately become forfeited without any
further action by the Company or the Participant, and without any payment of
consideration therefor.   Notwithstanding anything to the contrary in this
Agreement, if Participant is a non-employee director of the Company, the terms
“employed” or “employment” shall refer to Participant’s service on the Company’s
board of directors and “termination of employment” shall refer to termination of
such board service.

3.Full Satisfaction. The Participant acknowledges that this Restricted Stock
Award is in full satisfaction of the Participant’s entitlement (if any) to an
annual equity award relating to the year in which the Date of Grant occurs under
the terms of the Outside Director Policy.

4.Book Entry; Certificates.  The Company shall recognize the Participant’s
ownership through uncertificated book entry.  If elected by the Company,
certificates evidencing the Shares may be issued by the Company and any such
certificates shall be registered in the Participant’s name on the stock transfer
books of the Company promptly after the date hereof, but shall remain in the
physical custody of the Company or its designee at all times prior to the later
of (x) the vesting of Restricted Shares pursuant to this Agreement and (y) the
expiration of any transfer restrictions set forth in this Agreement or otherwise
applicable to the Shares.  As soon as practicable following such time, any
certificates for the Shares shall be delivered to the Participant or to the
Participant’s legal guardian or representative along with the stock powers
relating thereto.  No certificates shall be issued for fractional Shares.  To
the extent required by the Company, the Participant shall deliver to the Company
a stock power, duly endorsed in blank, relating to the Restricted Shares that
have not previously vested.  However, the Company shall not be liable to the
Participant for damages relating to any delays in issuing the certificates (if
any) to the Participant, any loss by the Participant of the certificates, or any
mistakes or errors in the issuance of the certificates or in the certificates
themselves.

 

--------------------------------------------------------------------------------

 

5.Rights as a Stockholder.  The Participant shall be the record owner of the
Shares until or unless such Shares are forfeited pursuant to the terms of this
Agreement, and as record owner shall be entitled to all rights of a common
stockholder of the Company, including, without limitation, voting rights with
respect to the Restricted Shares; provided that (i) any cash or in‑kind
dividends paid with respect to the Restricted Shares shall be accumulated by the
Company and shall be paid to the Participant only when, and if, such Restricted
Shares shall become vested pursuant to the terms of this Agreement, and (ii) the
Restricted Shares shall be subject to the limitations on transfer and
encumbrance set forth in Section 8.   

6.Legend.  To the extent applicable, all book entries (or certificates, if any)
representing the Shares delivered to the Participant as contemplated by Section
1 above shall be subject to the rules, regulations, and other requirements of
the Securities and Exchange Commission, any stock exchange upon which such
Shares are listed, and any applicable Federal or state laws, and the Committee
may cause notations to be made next to the book entries (or a legend or legends
put on certificates, if any) to make appropriate reference to such
restrictions.  Any such book entry notations (or legends on certificates, if
any) shall include a description to the effect of the restrictions set forth in
Section 8 below.

7.No Right to Continued Employment.  Neither the Plan nor this Agreement nor the
granting of the Restricted Shares hereunder shall impose any obligation on the
Company or any Affiliate to continue the employment or engagement of the
Participant.  Further, the Company or any Affiliate (as applicable) may at any
time terminate the employment or engagement of such Participant, free from any
liability or claim under the Plan or this Agreement, except as otherwise
expressly provided herein.

8.Transfer Restrictions; Lock-up.  

(a)The Restricted Shares may not, at any time prior to becoming vested pursuant
to the terms of this Agreement, be Transferred and any such purported Transfer
shall be void and unenforceable against the Company or any Affiliate; provided
that the designation of a beneficiary shall not constitute an assignment,
alienation, pledge, attachment, sale, transfer or encumbrance.

(b)“Transfer” shall mean (in either the noun or the verb form, including with
respect to the verb form, all conjugations thereof within their correlative
meanings) with respect to any security, the gift, sale, assignment, transfer,
pledge, hypothecation or other disposition (whether for or without
consideration, whether directly or indirectly, and whether voluntary,
involuntary or by operation of law) of such security or any interest therein.

9.Withholding.  

(a)The Participant shall be required to pay to the Company or any Affiliate and
the Company shall have the right and is hereby authorized to withhold, from any
Shares or from any compensation (including from payroll or any other amounts
payable to the Participant) the amount (in cash, Shares, or other property) of
any required withholding taxes in respect of this Restricted Stock Award, and to
take such other action as may be necessary in the opinion of the Committee or
the Company to satisfy all obligations for the payment of such withholding and
taxes; provided, however, that no amounts shall be withheld in excess of the
Company’s statutory minimum withholding liability.  

(b)Without limiting the generality of the foregoing, to the extent permitted by
the Committee, the Participant may satisfy, in whole or in part, the foregoing
withholding liability by delivery of Shares held by the Participant (which are
fully vested and not subject to any pledge or other security interest) or by
having the Company withhold from the number of Shares otherwise deliverable to
the Participant hereunder Shares with a fair market value not in excess of the
statutory minimum withholding liability.  The Participant agrees to make
adequate provision for any sums required to satisfy all applicable federal,
state, local and foreign tax withholding obligations of the Company which may
arise in connection with this Restricted Stock Award.

10.Securities Laws; Cooperation.  Upon the vesting of any Restricted Shares, the
Participant will make or enter into such written representations, warranties and
agreements as the Committee may reasonably request in order to comply with
applicable securities laws, the Plan or with this Agreement.  Participant
further agrees to cooperate with the Company in taking any action reasonably
necessary or advisable to consummate the transactions contemplated by this
Agreement.

11.Notices.  Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for such Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other.  Any such
notice shall be deemed effective upon receipt thereof by the addressee.




2

 

--------------------------------------------------------------------------------

 

12.Choice of Law; Jurisdiction; Venue. This Restricted Stock Award shall be
governed by and construed in accordance with the laws of the state of Delaware
without regard to conflicts of laws.  Any suit, action or proceeding with
respect to this Agreement (or any provision incorporated by reference), or any
judgment entered by any court in respect of any thereof, shall be brought in any
court of competent jurisdiction in the State of New York or the State of
Delaware, and each of the Participant, the Company, and any transferees who hold
Shares pursuant to a Transfer, hereby submits to the exclusive jurisdiction of
such courts for the purpose of any such suit, action, proceeding, or
judgment.  Each of the Participant, the Company, and any transferees who hold
Shares pursuant to a Transfer hereby irrevocably waives (a) any objections which
it may now or hereafter have to the laying of the venue of any suit, action, or
proceeding arising out of or relating to this Agreement (or any provision
incorporated by reference) brought in any court of competent jurisdiction in the
state of Delaware, (b) any claim that any such suit, action, or proceeding
brought in any such court has been brought in any inconvenient forum and (c) any
right to a jury trial. 

13.Shares Subject to Plan.  By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan.  The Shares granted hereunder are subject to the Plan.  The terms and
provisions of the Plan, as it may be amended from time to time, are hereby
incorporated herein by reference.  In the event of a conflict between any term
or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.  

14.Amendment. The Committee may waive any conditions or rights under, amend any
terms of, or alter, suspend, discontinue, cancel or terminate this Agreement,
but no such waiver, amendment, alteration, suspension, discontinuance,
cancellation or termination shall materially adversely affect the rights of the
Participant hereunder without the consent of the Participant.

15.Signature in Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

[Signatures on next page.]

 

3

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be effective as of
the date set forth on the Company’s signature page.

 

Participant




Name: [Participant Name]

 




 

--------------------------------------------------------------------------------

 

Acknowledged and Agreed:

SeaWorld Entertainment, Inc.



____________________________________
Name:
Title:

 

 

Dated: [Date of Grant]

 

Restricted Shares

[No. of Restricted Shares]

 

 

 

 